DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 12/16/2019.

Information Disclosure State
 The information disclosure statement filed 12/16/2019 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 12/16/2019 appears to be acceptable.
 

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 3 line 3 recites “dependent on the temperature of the elements”, this should be read as “Shape Memory Alloy (SMA) elements or Negative Thermal Expansion (NTE) elements”;  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2010/0243077A1 to GRIMSETH et al. (GRIMSETH) combined with following reasons.

Re: Claim 1:
GRIMSETH discloses:
An energy recovery device comprising:
a drive mechanism (See Fig. 5: ¶0071: drive mechanism 50 shown filled with color);
an engine core comprising a plurality of elongated Shape Memory Alloy (SMA) elements or Negative Thermal Expansion (NTE) elements (See Fig. 5: ¶0071: engine core 54 comprising plurality of SMA/NTE elements) fixed at a first end and connected at a second end (See Fig. 5 as annotated by the examiner) to the drive mechanism (See Fig. 5: ¶0071: drive mechanism 50 shown filled with color); and
a block mechanism (See Fig. 5: ¶0071: 51) is positioned between the engine core (See Fig. 5: ¶0071) and the drive mechanism (See Fig. 5:  50) to restrict movement of the drive mechanism until the elements reach a desired temperature (See Figs. 4 and 5:  ¶0023: discloses return spring  elasticity comparable to contraction/expansion of SMA elements as a result of increase/decrease in  temperature as is well known in the art, thereby restricting the movement between the drive mechanism until required temperature is achieved).
Re: Claim 8: GRIMSETH discloses all the limitations of method claim 8:
Re: Claim 2:
GRIMSETH discloses:
The energy recovery as claimed in claim 1 wherein the block mechanism is adjustable (See Fig. 5:  ¶0023: block mechanism 51 is adjustable by controlling the temperature of SMA elements 54).

Re: Claim 3:
GRIMSETH discloses:
The energy recovery device as claimed in claim 1 wherein the block mechanism is configured to move between an open (See Fig.5:  ¶0023, ¶0113: block mechanism opens as the temperature of SMA element decreases thereby sliding driving mechanism 50 to upward motion) and a closed position dependent on the temperature of the elements (See Fig. 5:  ¶0023, ¶0113: block mechanism 51closes as the temperature of SMA element increases thereby sliding driving mechanism 50).

Re: Claim 4:
GRIMSETH discloses:
The energy recovery device as claimed in claim 1 wherein the block mechanism (See Fig. 5:  ¶0023: block mechanism 51 comprises a physical stop adapted to prevent excessive elongation during the Shape Memory Alloy (SMA) elements or Negative Thermal Expansion (NTE) elements during a cold cycle (See Fig. 5 as annotated by the examiner:  ¶0014, ¶0023: block mechanism 51 elongation  having a physical stop at second end of SMA/NTE element where the maximum expansion tops of SMA/NTE maxes out which prevents further elongation to bring the actuator in cold starting position as described in ¶0014).


    PNG
    media_image1.png
    1171
    993
    media_image1.png
    Greyscale


Allowable Subject Matter and Prior Art
Claim (s) 5-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2010/0243077A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 5:  “wherein the block mechanism is configured to provide a temperature control on a hot cycle when the Shape Memory Alloy (SMA) elements or Negative Thermal Expansion (NTE) elements are heated” in combination with limitations of base claim and intervening claims.
Re: Claim 6: “wherein the block mechanism is configured to control a hysteresis loop defining a hot and a cold cycle of the Shape Memory Alloy (SMA) elements or Negative Thermal Expansion (NTE) elements.” in combination with limitations of base claim and intervening claims.
Re: Claim 7: “wherein movement of the drive mechanism is blocked when the activation temperature on a hot cycle is rising to a level to which the temperature is no longer enough to achieve Shape Memory Alloy (SMA) element or Negative Thermal Expansion (NTE) element activation, and wherein the element is protected and overstressing of the internal structure of the element is prevented: in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
March 17, 2021